DETAILED ACTION
The Amendment filed May 12th, 2021 has been entered and fully considered. Claims 1-38 are pending in this application. The following is a non-final action on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 32-33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf et al., (hereinafter ‘Wittkampf’, U.S. PGPub. No. 2011/0022046) in view of Govari et al., (hereinafter 'Govari', U.S. 2015/0126995) and McClurken (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0070894).
Regarding independent claim 1, Wittkampf discloses a high-thermal-sensitivity ablation catheter tip (tip 9 in Figs. 5-5A), the tip comprising: an electrically-conductive housing comprising a conductive shell (casing 29; [0047], “a casing 29 having good heat conductivity and/or electrical conductivity”); a thermally-insulative tip insert comprising a main body (core 28; [0047], “low thermal and/or electrical conductivity, for instance glass, ceramics or plastic”), wherein the main body comprises an outer surface (see outer surface of core 28 in Fig. 5), wherein the conductive shell (29) fully encases at least the outer surface of the main body of the tip insert (as best illustrated in Fig. 5, casing 29 fully encases core 28), and wherein no irrigant pathway exists between the thermally-insulative tip insert and the conductive shell (see Figs. 5-5A wherein no irrigant pathway exists between casing 29 and core 28). Wittkampf further discloses a thermal sensor (thermocouple 16) in direct thermal communication with the conductive shell but otherwise thermally isolated (see thermocouple 16 in Fig. 5 in direct contact with the inner surface of the conductive shell ‘casing’ 29 and thermally isolate via core 28; [0048]) and mounted around the outer surface of the tip insert (28).
Although Wittkampf discloses a thermal sensor (see above), Wittkampf is silent regarding a plurality of thermal sensors configured to provide directional tissue temperature feedback, wherein the plurality of thermal sensors comprises thermal sensors that are circumferentially mounted; and a wired or wireless communication pathway communicatively connected to the plurality of thermal sensors and configured to report the directional temperature feedback to an ablation control system.
However, in the same field of endeavor, Govari (Figs. 1-3) teaches a similar ablation catheter tip (distal segment 54) comprising a plurality of circumferentially mounted thermal sensors (temperature sensors 68) in physical contact with the conductive shell (see Fig. 2, sensors 68 are in contact with cap 58) and connected by leads (70) running through the length of an insertion tube (56) to provide temperature signals to monitoring circuitry (not shown) ([0052]). Govari teaches that the “temperature sensors are distributed substantially evenly about the circumference of the catheter” and “are able to sense 
Further, although Wittkampf discloses a thermally-insulative tip insert comprising a main body (core 28 in Fig. 3; [0047], “low thermal and/or electrical conductivity, for instance glass, ceramics or plastic”) and a coupling part (18 in Fig. 5), Wittkampf in view of Govari are silent regarding a stem. 
However, in the same field of endeavor, McClurken teaches a similar ablation catheter tip (electrosurgical device 5a in Figs. 9-12) including a thermally-insulative tip insert (probe body 26 as best seen in Fig. 12) comprising a main body (distal end 27, probe 26) and a stem (shoulder 34 at proximal end 35). The stem (34) provides a stable and secure coupling connection between the surgical device (5a) and the distal end (18) of the long and hollow tube (19) of the catheter body, thereby forming a medical device assembly ([0173]; and thereby increasing safety). Further, the stem (34) includes a notch (37) that is sized to receive a conductor (38b) of wire (21b) which aids in the connection of the electrosurgical device (5a) to the generator (6) ([0174]). It is well known in the art (as can be seen in McClurken) that an electrosurgical device (5a; i.e. ablation catheter tip) can be configured to join with a catheter body in a variety of ways, and that these different coupling configurations are widely considered interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip as taught by Wittkampf in view of Govari to include a thermally-insulative tip insert comprising a stem as taught by McClurken in order to provide a more secure and stable connection between the electrosurgical device (i.e. ablation catheter tip) and catheter body, thereby increasing safety. Further, this modification would have merely comprised a simple substitution of interchangeable coupling configurations in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 2, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 1. Wittkampf further discloses wherein the conductive shell (casing 29 in Fig. 5) further comprises an inner surface (Fig. 5). Further, in view of the prior modification of Wittkampf in view of Govari and McClurken, Wittkampf in view of Govari and McClurken necessarily teach wherein the plurality of thermal sensors are in thermal communication with the inner surface of the conductive shell (see casing 29 and thermocouple 16 in Fig. 5; [0048], Wittkampf and 
Regarding claim 3, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 1. Wittkampf further discloses wherein the conductive shell (casing 29 in Fig. 5) further comprises a plurality of irrigation holes (outflow openings 30), wherein the tip insert further comprises a plurality of irrigation channels (bores 24, 26), wherein each of the irrigation channels (24, 26) comprising the plurality of irrigation channels (24, 26) is sized and arranged to align with a complementary irrigation hole (30) of the plurality of conductive shell irrigation holes (outflow openings 30 in casing 29), and wherein the ablation catheter tip (tip 9) is sealed to prevent direct contact between the thermal senor (thermocouple 16) and any irrigant ([0045], “In each bore 24,26, as well as around the channel part 22, a thermal insulating casing 27 is provided, such that during use a cooling fluid, in particular a physiological saline solution, can be passed through the channel 13, the channel part 22 and the bores 24,26 without direct contact occurring between the cooling fluid and (the inside of) the tip 9”; [0047]; “the bores 24,26 have been provided with a thermal inner casing from the casing 29, at least being formed as part of the core 28, whereby the desired thermal insulation is obtained in a simple manner”; as broadly claimed, tip 9 is sealed by the casing and prevents any direct contact between the inside of the tip 9 and irrigant, including with thermocouple 16). 
Further, in view of the prior modification of Wittkampf in view of Govari and McClurken, Wittkampf in view of Govari and McClurken necessarily teach wherein the ablation catheter tip is sealed to prevent direct contact between any of the thermal sensors comprising the plurality of thermal sensors and any irrigant. See rejection of claim 1 above for obviousness rationale.
Regarding claim 4
Regarding claim 32, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 1. In view of the prior modification of Wittkampf in view of Govari and McClurken, Govari further teaches wherein the thermal sensors in the plurality of thermal sensors are mounted in close proximity to the conductive shell (temperature sensors 68, cap 58 in Fig.2). 
Regarding claim 33, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 32. Wittkampf further discloses wherein the thermal sensor is mounted no more than 0.001 inches away from the conductive shell (see Fig. 5, thermocouple 16 is in direct contact with casing 29; [0048], “thermocouple 16 is attached to the casing 29”). Further, in view of the prior modification of Wittkampf in view of Govari and McClurken, Govari teaches wherein the thermal sensors in the plurality of thermal sensors (temperature sensors 68 in Figs. 2) are mounted no more than 0.001 inches away from the conductive shell (see temperature sensors 68 in direct contact with cap 58 in Fig. 2; see [0053] for ribs 72 integral with cap 58 allowing sensors 68 to be in thermal communication with the outer surface of the cap 58, i.e. sensors 68 are in direct contact with cap 58). 
Regarding claim 36, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 1, but fail to explicitly disclose wherein the conductive shell is 0.002 inches thick. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive shell thickness as taught by Wittkampf in view of Govari and McClurken to be 0.002 inches thick since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Govari and Wang et al., (hereinafter ‘Wang’, U.S. PGPub. No. 2008/0161797).
Regarding independent claim 5 and claim 6, Wittkampf discloses an ablation tip for an ablation catheter (tip 9 in Figs. 5-5A), the ablation tip comprising: a thermally and electrically conductive housing comprising a conductive shell that comprises an inner surface (casing 29; [0047], “a casing 29 having good heat conductivity and/or electrical conductivity”); a thermally-insulative tip insert that 
Although Wittkampf discloses a thermal sensor mounted on the tip insert in physical contact with the inner surface of the conductive shell (see above), Wittkampf is silent regarding at least three thermal sensors symmetrically mounted circumferentially around the tip insert in close proximity to the inner surface of the conductive shell, whereby the at least three thermal sensors are configured to receive and report tissue temperature feedback received via the conductive shell, and a wired or wireless communication pathway communicatively connected to the at least three thermal sensors and configured to facilitate reporting of the temperature feedback to an ablation control system; and wherein the at least three thermal sensors mounted on the tip insert are in physical contact with the inner surface of the conductive shell.
However, in the same field of endeavor, Govari (Figs. 1-3) teaches a similar ablation tip (distal segment 54) for an ablation catheter comprising at least three thermal sensors (temperature sensors 68) symmetrically mounted circumferentially around the tip (Fig. 3) in close proximity to the inner surface of the conductive shell (see Fig. 2 for sensors 68 in physical contact with cap 58, thereby meeting claim 6) and connected by leads (70) running through the length of an insertion tube (56) to provide temperature signals to monitoring circuitry (not shown) ([0052]). Govari teaches that the “temperature sensors are distributed substantially evenly about the circumference of the catheter” and “are able to sense the temperature at any point along about the circumference of the distal segment 54” ([0052]). Further, Govari teaches that “[i]ncreasing the number of temperature sensors 68 about this circumference improves the angular resolution. However, in medical applications, three sensors, equally distributed about the circumference are sufficient to provide a substantially omnidirectional temperature response 
Wittkampf 
However, in the same field of endeavor, Wang teaches a similar ablation tip (Figs. 1 -2) wherein all voids between the outer surface of the thermally-insulative tip insert (insulation member 5) and the inner surface of the conductive shell (electrode 3) are filled with potting material or adhesive ([0034]). Wang teaches that “[t]he thermal sensors may be secured into position within the electrode by use of an epoxy adhesive, or any other biocompatible adhesive, filled into a bored hole or slot (7) in the electrode of FIGS. 2 and 3. The areas of the holes or slots may be filled with the adhesives or polymers as noted above to affix the thermal sensors and thermal insulating member as well as fill the interior of any hollowed core region (12)” ([0034]). It is well known in the art (as can be seen in Wang) to provide potting material or adhesive in order to affix and secure thermal sensors in a desired position and fill any hollowed areas, thereby increasing the stability and safety of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip as taught by Wittkampf in view of Govari to include wherein all voids between the outer surface of the thermally-insulative tip insert and the inner surface of the conductive shell are filled with potting material or adhesive as taught by Wang in order to affix and secure thermal sensors in a desired position and fill any hollowed areas, thereby increasing the stability and safety of the device.
Claims 7, 21, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken. 
Regarding independent claim 7, Wittkampf disclose an ablation catheter tip having high-thermal-sensitivity (tip 9 in Figs. 5-5A), the tip comprising: a thermally-insulative ablation tip insert comprising a first portion and an outer surface (core 28; [0047], “low thermal and/or electrical conductivity, for instance glass, ceramics or plastic”), wherein the insert (28) supports at least one temperature sensor (thermocouple 16); a conductive shell comprising a shell distal end portion and a shell proximal end portion (casing 29; [0047], “a casing 29 having good heat conductivity and/or electrical conductivity”), wherein the conductive shell (29) is adapted to fit around the first portion of the ablation tip insert (28) in thermally-transmissive contact with the at least one temperature sensor ([0048], “thermocouple 16 is attached to the casing 29”; see Fig. 5 for thermocouple 16 in direct contact with 
Although Wittkampf discloses wherein the conductive shell (casing 29) encases the entire outer surface of the ablation tip insert (core 28, as illustrated in Fig. 5), Wittkampf fails to explicitly disclose a thermally-insulative ablation tip insert comprising a second portion and a shank adapted to cover the second portion of the ablation tip insert, whereby the conductive shell and the shank are conductively connected and together effectively encase the entire outer surface of the ablation tip insert.
However, in the same field of endeavor, McClurken teaches a similar ablation catheter tip (electrosurgical device 5a in Figs. 9-12) including a thermally-insulative tip insert (probe body 26 as best seen in Fig. 12) comprising a first portion (distal end 27, probe 26) and a second portion (shoulder 34 at proximal end 35). The second portion (34) provides a stable and secure coupling connection between the surgical device (5a) and the distal end (18) of the long and hollow tube (19) of the catheter body, thereby forming a medical device assembly ([0173]; and thereby increasing safety). Further, the second portion (34) includes a notch (37) that is sized to receive a conductor (38b) of wire (21b) which aids in the connection of the electrosurgical device (5a) to the generator (6) ([0174]). Further, McClurken teaches a shank (‘shank 29’, [0189]; [0186] for ‘shank’ 29 made of electrically conductive metal) adapted to cover the second portion of the ablation tip insert (see conductor 29 in Fig. 12 covers recessed shoulder 34), whereby the conductive shell and the shank are conductively connected (Figs. 9-12, see [0186], “the energy providing member preferably comprises a pair of electrical conductors 29, 30 which are respectively electrically connected to insulated wires 21a, 21b which are ultimately connected to generator 6”). It is well known in the art (as can be seen in McClurken) that an electrosurgical device (5a; i.e. ablation catheter tip) can be configured to join with a catheter body in a variety of ways, and that these different coupling configurations are widely considered interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip as taught by Wittkampf in to include a thermally-insulative tip insert comprising a second portion and a shank adapted to cover the second portion of the ablation tip insert as taught by McClurken 
In view of the modification of Wittkampf in view of McClurken, the combination would necessarily provide a configuration whereby the conductive shell and the shank are conductively connected and together effectively encase the entire outer surface of the ablation tip insert as Wittkampf discloses wherein the conductive shell (casing 29) encases the entire outer surface of the ablation tip insert (core 28, as illustrated in Fig. 5). 
Regarding claim 21, Wittkampf further discloses wherein the conductive shell comprises a domed distal end and a cylindrical body (see casing 29 in Fig. 5), and wherein the conductive shell is constructed from platinum ([0043], “a tip 9 made of an electrically and thermally conductive material, in particular metal such as platinum”).
Regarding claim 24, Wittkampf further discloses wherein the tip insert (core 28 in Fig. 5) is constructed from a material selected from the group consisting of plastic and ceramic ([0047], “core 28, which is manufactured from a material having a low thermal and/or electrical conductivity, for instance glass, ceramics or plastic”). 
Regarding claim 30, .
Claims 8, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken as applied to claims 7, 21, 24 and 30 above, and further in view of  Christian et al., (hereinafter ‘Christian’, U.S. PGPub. 2012/0165812).
Regarding claim 8 and 10-12, Wittkampf in view of McClurken teach all of the limitations of the ablation catheter tip according to claim 7. As taught above, Wittkampf discloses at least one temperature sensor (thermocouple 16 in Fig. 5). However, Wittkampf in view of McClurken are silent regarding wherein the at least one temperature sensor comprises a plurality of temperature sensors, and wherein the first portion of the tip insert comprises a plurality of longitudinally-extending sensor channels, and wherein each temperature sensor in the plurality of temperature sensors is mounted in a corresponding one of the plurality of longitudinally-extending sensor channels.
However, in the same field of endeavor, Christian teaches a similar ablation catheter tip (10 in Figs. 1-3) comprising a plurality of temperature sensors (28 in Figs. 1-3; [0048]-[049], [0047] inner core member 14 is both thermally and electrically nonconductive and includes channels 26 for thermal sensors 28). The first portion of the tip insert (inner core member 14) comprises a plurality of longitudinally-extending sensor channels, wherein each temperature sensor in the plurality of temperature sensors is mounted in a corresponding one of the plurality of longitudinally-extending sensor channels (see [0049] for plurality of channels 26 and temperature sensors 28 substantially equally spaced around the periphery or circumference of the inner core member 14). Each sensor channel (26) is separate from the next (as seen in Fig. 1) by outer shell portion (proximal portion of ‘shell seats' 22) extending within and against inner surface (48) of conductive shell (16). Christian further teaches the ablation electrode assembly (10) can include fewer or more thermal sensors, and that the location of the thermal sensors (28) can vary ([0049]). Christian teaches that the “thermal sensors 28 can be connected and/or coupled to inner core member 14 (and/or ablation electrode assembly 10) in any manner that is conventional in the art to hold thermal sensors 28 in place relative to inner core member 14 (and/or ablation electrode assembly 10)” ([0049]) and further teaches that “the ablation electrode assembly 10 can include fewer or more thermal sensors 28 in other embodiments and the location of the thermal sensors 28 can vary” ([0049]). It well 
Regarding claims 15 and 16, Wittkampf in view of McClurken and Christian teach all of the limitations of the ablation catheter tip according to claim 8. Christian further discloses a second portion of tip insert (proximal end 20 of inner core member 14 in Fig. 4) comprises a plurality of longitudinally-extending wire channels (proximal portions of channels 26 in Fig. 4) separated by a plurality of longitudinally-extending shank seats (see [0049] for plurality of channels 26 and temperature sensors 28 substantially equally spaced around the periphery or circumference of the inner core member). Each sensor channel (26 in Fig. 4) is separate from the next (Figs. 1 and 4) by outer shell portion (proximal portion of ‘shank seats' 22 in Fig. 4) extending within and against inner surface (48) of conductive shell (16). Christian teaches that the “thermal sensors 28 can be connected and/or coupled to inner core member 14 (and/or ablation electrode assembly 10) in any manner that is conventional in the art to hold thermal sensors 28 in place relative to inner core member 14 (and/or ablation electrode assembly 10)” ([0049]). It well known in the art (as can be seen in Christian) to provide a plurality of thermal sensors distributed in any well-known manner or configuration in order to measure and control/regulate the temperature of the ablation electrode assembly ([0049]), thereby increasing control and accuracy of ablation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip of Wittkampf in view of McClurken and Christian to further incorporate wire channels as taught by Christian in order to connect or couple the thermal sensors 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Wittkampf in view of McClurken and Christian as applied to claims 8, 10-12, and 15-16 above, further in view of Yoshikoshi et al., (hereinafter ‘Yoshikoshi’, U.S. Pat. 5,176,144).
Regarding claim 9, Wittkampf in view of McClurken and Christian teach all of the limitations of the ablation catheter tip according to claim 8, but fail to explicitly disclose wherein at least two of the plurality of temperature sensors are mounted in one of the plurality of longitudinally-extending sensor channels.
However, in the same field of endeavor, Yoshikoshi teaches a catheter for measuring cardiac output comprising either one thermistor (41) or two thermistors (41 and 45) as temperature sensing elements (col. 4, ll. 20-23, and ll. 33-37) mounted in one longitudinally extending channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter of Wittkampf in view of McClurken and Christian to incorporate at least two temperature sensors mounted in one of the plurality of longitudinally-extending sensor channels as taught by Yoshikoshi in order to more provide more robust temperature sensing by measuring the temperature at more than one location with two thermistors. This is especially true as duplication of parts is generally recognized as within the level of one of ordinary skill in the art, absent showing any unexpected results. See MPEP 2144.04 (VI)(B), In re Harm, 21A F.2d 669, 124 USPQ 378 (CCPA1960).
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken and Christian as applied to claims 8, 10-12 and 15-16 above, further in view of Clark et al., (hereinafter ‘Clark’, U.S. PGPub. 2014/0187893).
Regarding claim 13 and 14, Wittkampf in view of McClurken and Christian teach all of the limitations of the ablation catheter according to claim 8. Although Christian teaches sensor channels, Christian fails to explicitly disclose wherein each of the sensor channels comprise a distal or proximal 
However, in the same field of endeavor, Clark teaches a catheter tip electrode comprising an outer shell, a support member and thermocouples (41 and 42 in Fig. 7) to sense temperature where the thermocouple wires extend longitudinally along the catheter shaft, and gradually extend laterally towards the inner surface of the outer shell in order to ‘lift’ the thermocouples towards the inner surface of the outer shell by virtue of arrangement. This configuration is utilized in order to anchor the distal ends to the thermocouples (41 and 42 in Fig. 7) to support member (52), thereby providing temperature sensing at the distal section (15) ([0038], [0057]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation tip of Wittkampf in view of McClurken and Christian to incorporate a ‘lift’ as taught by Clark in order to better anchor the thermocouples to the support member, thereby improving securement of the temperature sensors to the distal section for temperature sensing ([0038], [0057]).
Regarding claim 17, Wittkampf in view of McClurken and Christian teach all of the limitations of the ablation catheter tip according to claim 16. In view of the prior modification of Wittkampf in view of McClurken and Christian, McClurken teaches wherein the shank (‘shank’ 29) comprises a cylindrical open crown (see Fig. 10 for open crown near 29), but fails to explicitly disclose an annular brim, and wherein the plurality of shank seats are configured to ride against an inner surface of the cylindrical open crown of the shank.
However, in the same field of endeavor, Christian further discloses sensor channels (26) separate from the next (as seen in Fig. 1) by outer shell portion (proximal portion of ‘shank seats' 22) extending within and against inner surface (48) of conductive shell (16) wherein each of the plurality of channels (26) are configured to receive a thermal sensor (28)([0049]). Christian further teaches that the thermal sensors (28) can be connected and/or coupled to the ablation electrode assembly (10) in any manner that is conventional in the art to hold thermal sensors (28) in place relative to the ablation electrode assembly (10) in order to provide measurement and temperature control/regulation of the ablation electrode 
The combination fails to explicitly disclose an annular brim.
However, in the same field of endeavor, Clark teaches a catheter tip electrode comprising support member (52 in Fig. 4) comprising a plug mid-portion (52M in Fig. 4) that forms a fluid-tight seal at the proximal end of the outer shell (50 in Fig. 4). This design is utilized in order to seal the tip assembly and provide better control over irrigation distribution ([0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the shank of Wittkampf in view of McClurken and Christian to incorporate a brim as taught by Clark in order to create a more effective seal and provide better control over irrigation distribution resulting in a more effective device.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken and Christian as applied to claims 8, 10-12 and 15-16 above, and further in view of Epstein et al., (hereinafter ‘Epstein’, U.S. PGPub. No. 2015/0066003). 
Regarding claim 18, Wittkampf in view of McClurken and Christian teach all of the limitations of the ablation catheter tip according to claim 8. McClurken further discloses a distal-most thermal sensor (thermocouple 16 in Fig. 5) positioned at a distal most portion of the ablation catheter tip (see thermocouple 16 at tip 9 in Fig. 5). Further, although Christian (Figs. 1 and 3) teaches the ablation electrode assembly (10) including the plurality of longitudinally-extending sensor channels (channels 26; see rejection of claim 8 above), the combination fails to explicitly disclose wherein one of the plurality of longitudinally extending sensor channels further comprises an arc-shaped channel extension.  
However, in the same field of endeavor, Epstein teaches an ablative electrosurgical device comprising a plurality of longitudinally extending sensor channels comprising an arc-shaped channel extension (54 in Fig. 7) defined by internal volume (56 in Fig. 7) which contain wire thermocouples to 
Regarding claim 19, Wittkampf in view of McClurken and Christian teach all of the limitations of the ablation catheter tip according to claim 8, but fail to explicitly disclose wherein each sensor channel of the plurality of longitudinally-extending sensor channels further comprises a wire ramp.
However, in the same field of endeavor, Epstein teaches an ablative electrosurgical device comprising wire ramps (‘ramp’ 54 in Fig. 7) defined by internal volume (56 in Fig. 7) which contain wire thermocouples to perform the function of measuring the temperature of the ablated tissue, allowing for better control of the ablation operation ([0087], see annotated Figure 7 below). The thermocouple wires extend longitudinally along the catheter shaft, and gradually extend laterally towards the outer shell in a ramp configuration (see annotated Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip of Wittkampf in view of McClurken and Christian to incorporate a ramp as taught by Epstein in order to direct the thermal sensors in the desired direction, and perform the function of measuring the temperature of the ablated tissue which, over time, allows for improved control of the ablation operation and ensures that the ablated tissue will become necrotic ([0087]).

    PNG
    media_image1.png
    470
    830
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken as applied to claims 7, 21, 24 and 30 above, and further in view of Messing et al., (hereinafter ‘Messing ‘497’, U.S. Pat. 6,733,497). 
Regarding claim 20, Wittkampf in view of McClurken teach all of the limitations of the ablation catheter tip according to claim 7. As taught above, Wittkampf discloses wherein the conductive shell (casing 29 in Fig. 5) encases the entire outer surface of the ablation tip insert (core 28, as illustrated in Fig. 5) and necessarily tightly surrounds the main body of the tip insert (28). Further, in view of the prior modification of Wittkampf in view of McClurken, McClurken teaches wherein the first portion of the tip insert (probe body 26 as best seen in Fig. 12) comprises a main body (distal end 27, probe 26) and the second portion of the tip insert (probe body 26) comprises a stem (shoulder 34 at proximal end 35), wherein the shank (‘shank 29’, [0189]; [0186] for ‘shank’ 29 made of electrically conductive metal)  tightly surrounds the stem (34) of the tip insert (26). See rejection of claim 7 for obviousness rationale. 
Wittkampf in view of McClurken are silent regarding wherein any voids inside the conductive shell and the shank are filled with a potting material.
However, in the same field of endeavor, Messing ‘497 discloses a catheter and tip assembly wherein the assembly is filled with potting material (152) such as an epoxy or UV adhesive in order to both affix components of the device within the assembly, and help maintain the structural integrity of the assembly (see col.4, ll. 40-43, and col. 6, ll. 39-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip of Wittkampf in view of McClurken to incorporate potting material as taught by Messing ‘497 in order to help maintain the structural integrity of the ablation catheter tip and increase safety.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken as applied to claims 7, 21, 24 and 30 above, and further in view of Cunningham et al., (hereinafter ‘Cunningham’, U.S. PGPub. No. 2012/0310080).
Regarding claims 22 and 23, Wittkampf in view of McClurken teach all of the limitations of the ablation catheter tip according to claim 7, but are silent regarding wherein the conductive shell comprises a multilayer conductive shell, and wherein the multilayer conductive shell comprises a first layer constructed from a paramagnetic material and a second layer constructed from a diamagnetic material, and wherein the first layer is an outermost layer of the multilayer conductive shell, and wherein the second layer is an innermost layer of the multilayer conductive shell.
However, in the same field of endeavor, Cunningham teaches an electrosurgical probe comprising a multilayer shell wherein an outer layer (second annular sheath 106) is composed of paramagnetic material and a second, inner layer (first annular sheath 104) is composed of a diamagnetic material (see [0047]).
These materials are utilized and layered in this configuration because when placed within an MRI, the paramagnetic material produces a local magnetic field in the presence of the magnetic field of the MRI allowing a user to track the system and determine the position within the body ([0033] and [0044]). Further, devices comprised of paramagnetic and diamagnetic material are visible with x-ray imaging allowing for tracking of the device in x-ray environments ([0048]). Overall, tracking allows the user sight of the probe when the probe is in use within a patient in turn promoting accuracy, and .
Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken as applied to claims 7, 21, 24 and 30 above, and further in view of Govari. 
Regarding claim 25, Wittkampf in view of McClurken teach all of the limitations of the ablation catheter tip according to claim 7. Wittkampf further discloses wherein the conductive shell (casing 29 in Fig. 5) further comprises a plurality of irrigation holes (outflow openings 30), and wherein the ablation catheter tip (tip 9) is sealed to prevent direct contact between the thermal senor (thermocouple 16) and any irrigant ([0045], “In each bore 24,26, as well as around the channel part 22, a thermal insulating casing 27 is provided, such that during use a cooling fluid, in particular a physiological saline solution, can be passed through the channel 13, the channel part 22 and the bores 24,26 without direct contact occurring between the cooling fluid and (the inside of) the tip 9”; [0047]; “the bores 24,26 have been provided with a thermal inner casing from the casing 29, at least being formed as part of the core 28, whereby the desired thermal insulation is obtained in a simple manner”; as broadly claimed, tip 9 is sealed by the casing and prevents any direct contact between the inside of the tip 9 and irrigant, including with thermocouple 16). 
Wittkampf in view of McClurken are silent regarding wherein the at least one temperature sensor comprises a plurality of temperature sensors.
However, in the same field of endeavor, Govari (Figs. 1-3) teaches a similar ablation catheter tip (distal segment 54) comprising a plurality of temperature sensors (temperature sensors 68) in thermally-transmissive contact with the conductive shell (see Fig. 2, sensors 68 are in contact with cap 58) and connected by leads (70) running through the length of an insertion tube (56) to provide temperature signals to monitoring circuitry (not shown) ([0052]). Govari teaches that the “temperature sensors are 
Regarding claim 26, Wittkampf in view of McClurken and Govari teach all of the limitations of the ablation catheter tip according to claim 25. Wittkampf further discloses wherein the insert (core 28 in Fig. 5) further comprises a plurality of lateral irrigation channels (bores 24, 26 in Figs. 5-5A), and wherein each of the lateral irrigation channels (bores 24, 26) comprising the plurality of lateral irrigation 
Regarding claim 27, Wittkampf in view of McClurken and Govari teach all of the limitations of the ablation catheter tip according to claim 26. Wittkampf further discloses wherein the tip insert (core 28 in Fig. 5) further comprises a longitudinally-extending main irrigation channel (channel part 22) adapted to deliver irrigant to the plurality of lateral irrigation channels (see [0045] for discussion of saline solution that can be passed through the channel 13, the channel part 22 and the bores 24, 26). 
Regarding claim 28, Wittkampf in view of McClurken and Govari teach all of the limitations of the ablation catheter tip according to claim 27. Wittkampf further discloses a central irrigation tube (channel 13 as best illustrated in Figs. 3-4; see [0047], tip 9 largely corresponds in a constructional sense to the embodiments of FIGS. 3 and 4) adapted to deliver irrigant to the longitudinally-extending main irrigation channel (channel part 22) in the tip insert (core 28).
Regarding claim 29, Wittkampf in view of McClurken and Govari teach all of the limitations of the ablation catheter tip according to claim 28. Wittkampf further discloses wherein the tip insert (core 28 in Fig. 5) defines an inner annular ledge (as coupling part 18), and wherein a distal end of the central irrigation tube rides against the inner annular ledge (channel 13 as best illustrated in Figs. 3-4; see [0047], tip 9 largely corresponds in a constructional sense to the embodiments of FIGS. 3 and 4; it is noted, as broadly claimed, distal end of the central irrigation tube 13 would necessarily ride against ‘ledge’ at coupling part 18).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of McClurken as applied to claims 7, 21, 24 and 30 above, and further in view of Schultz et al., (hereinafter ‘Schultz’, U.S. PGPub. No. 2016/0143690).
Regarding claim 31, Wittkampf in view of McClurken teach all of the limitations of the ablation catheter tip according to claim 7, but are silent regarding wherein the ablation catheter tip further comprises at least one isolated temperature-sensing island in thermally-transmissive contact with the at 
However, in the same field of endeavor, Schultz teaches an irrigated ablation catheter wherein the ablation catheter tip further comprises at least one isolated temperature-sensing island (sensor orifice 32/sensor port 34) in thermally-transmissive contact with the at least one temperature sensor (see [0041] for sensor 52 routed through port 34 at temperature sensor junction), and wherein each temperature sensing island is circumscribed by a strip of insulative material (inner portion 46 of insulative insert 28 surrounds sensor 52; see Fig. 2-3). This design is utilized in order to isolate the temperature sensor from the outer electrode shell of the ablation catheter, and to allow for a more accurate measurement of the tissue and environmental temperature ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip of Wittkampf in view of McClurken to include a temperature-sensing island and temperature sensor circumscribed by insulative material as taught by Schultz in order to allow for a more accurate measurement of the tissue and environmental temperature ([0041]), thereby increasing efficiency and safety. 
Claims 34-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkampf in view of Govari and McClurken, as applied to claims 1-4, 32-33 and 36 above, and further in view of Wang. 
Regarding claims 34 and 35, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 33. Wittkampf further discloses wherein the conductive shell (casing 29 in Fig. 5) further comprises an inner surface (see Fig. 5).
Wittkampf in view of Govari and McClurken are silent regarding wherein all gaps or voids between the inner surface of the conductive shell and the outer surface of the tip insert are filled with material and wherein the material is selected from the group consisting of potting material and adhesive.
However, in the same field of endeavor, Wang teaches a similar ablation tip (Figs. 1 -2) wherein all gaps or voids between the inner surface of the conductive shell (electrode 3) and the outer surface of the tip insert (insulation member 5) are filled with potting material or adhesive ([0034]). Wang teaches  in view of Govari and McClurken to include wherein all gaps or voids between the inner surface of the conductive shell and the outer surface of the tip insert are filled with material and wherein the material is selected from the group consisting of potting material and adhesive as taught by Wang in order to affix and secure thermal sensors in a desired position and fill any hollowed areas, thereby increasing the stability and safety of the device.
Regarding claim 37, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 1, but are silent regarding wherein any voids between or among the conductive shell, the thermally- insulative tip insert, and the thermal sensors in the plurality of thermal sensors are filled with a potting material.
However, in the same field of endeavor, Wang teaches a similar ablation tip (Figs. 1 -2) wherein all voids between or among the conductive shell (electrode 3), the thermally- insulative tip insert (insulation member 5) and the thermal sensors in the plurality of thermal sensors (thermal sensors 4) are filled with a potting material (see [0034] for filled with an appropriate polymer or adhesive). Wang teaches that “[t]he thermal sensors may be secured into position within the electrode by use of an epoxy adhesive, or any other biocompatible adhesive, filled into a bored hole or slot (7) in the electrode of FIGS. 2 and 3. The areas of the holes or slots may be filled with the adhesives or polymers as noted above to affix the thermal sensors and thermal insulating member as well as fill the interior of any hollowed core region (12)” ([0034]). It is well known in the art (as can be seen in Wang) to provide potting material or  in view of Govari and McClurken to include wherein any voids between or among the conductive shell, the thermally- insulative tip insert, and the thermal sensors in the plurality of thermal sensors are filled with a potting material as taught by Wang in order to affix and secure thermal sensors in a desired position and fill any hollowed areas, thereby increasing the stability and safety of the device.
Regarding claim 38, Wittkampf in view of Govari and McClurken teach all of the limitations of the ablation catheter tip according to claim 1, but are silent regarding wherein any voids around the thermal sensors in the plurality of thermal sensors are filled with a potting material.
However, in the same field of endeavor, Wang teaches a similar ablation tip (Figs. 1 -2) wherein any voids around the thermal sensors (thermal sensors 4) in the plurality of thermal sensors are filled with a potting material (see [0034] for filled with an appropriate polymer or adhesive). Wang teaches that “[t]he thermal sensors may be secured into position within the electrode by use of an epoxy adhesive, or any other biocompatible adhesive, filled into a bored hole or slot (7) in the electrode of FIGS. 2 and 3. The areas of the holes or slots may be filled with the adhesives or polymers as noted above to affix the thermal sensors and thermal insulating member as well as fill the interior of any hollowed core region (12)” ([0034]). It is well known in the art (as can be seen in Wang) to provide potting material or adhesive in order to affix and secure thermal sensors in a desired position and fill any hollowed areas, thereby increasing the stability and safety of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation tip as taught by Wittkampf in view of Govari and McClurken to include wherein any voids around the thermal sensors in the plurality of thermal sensors are filled with a potting material as taught by Wang in order to affix and secure thermal sensors in a desired position and fill any hollowed areas, thereby increasing the stability and safety of the device.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 5th, 2021, with respect to the rejection(s) of claim(s) 1-38 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of, regarding independent claim 1, Wittkampf et al., (U.S. PGPub. No. 2011/0022046) in view of Govari et al., (U.S. 2015/0126995) and McClurken (U.S. PGPub. No. 2005/0070894); regarding independent claim 5, Wittkampf in view of Govari and Wang et al., (U.S. PGPub. No. 2008/0161797); and regarding independent claim 7 Wittkampf in view of McClurken. 
Regarding claim 1, Applicant’s arguments (pages 12-14) regarding Koblish are persuasive. In view of the new rejection, it is the Examiner’s position that Wittkampf in view of Govari and McClurken teach each and every limitation of the device according to independent claim 1.  
Applicant’s arguments regarding McClurken (pages 15-18) are moot, as a new interpretation of the reference has been used in the new rejection. McClurken is relied upon due to the shape of the insert and is no longer relied upon to cure any deficiencies of Koblish.
Although it is the opinion of the Applicant that McClurken would teach away from having a conductive shell that fully encases an insert (page 18), it is the Examiner’s position that this argument is not persuasive. Specifically in view of the new rejection, McClurken is relied upon for the shape of the thermally-insulative tip insert (probe body 26 as best seen in Fig. 12) comprising a main body (distal end 27, probe 26) and a stem (shoulder 34 at proximal end 35). McClurken teaches a well-known and interchangeable coupling configuration. In view of the rejection, it would naturally flow that the entire insert would be encased as claimed. See rejection above for further clarification.  
Further, the Applicant also makes reference to the rejection of independent claim 7 (page 18), regarding the conductive shell and shank. Again, the new rejection relies on the shape of McClurken. It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Wittkampf to include a thermally-insulative tip insert comprising a second portion and a shank adapted to cover the second portion of the ablation tip 
Regarding claim 5, Applicant’s arguments (pages 18-19) regarding Koblish are persuasive. In view of the new rejection, it is the Examiner’s position that Wittkampf in view of Govari and Wang teach each and every limitation of the device according to independent claim 5. 
Regarding Applicant’s further arguments directed towards claim 7 (page 19), it is noted that the rejection has been withdrawn and therefore the arguments are moot. 
No further arguments have been set forth regarding the dependent claims other than their dependency stemming from rejected claims. See rejection above for further clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794